Citation Nr: 0942317	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 2006 which denied service connection for a low 
back disability.  In August 2008, the veteran appeared at a 
hearing held at the RO (i.e., Travel Board hearing).  The 
appeal was remanded in January 2009.

As explained in the January 2009 remand, the issue of whether 
new and material evidence has been received to reopen a claim 
for service connection for right shoulder disability is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

There is credible lay evidence of a back injury in service 
and residuals shortly after service, and a sufficiently 
probative medical opinion linking a current low back 
disability to the in-service injury.  


CONCLUSION OF LAW

A low back disability, including degenerative disc disease 
and degenerative joint disease of the lumbosacral spine, was 
incurred in active combat service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  

The Veteran contends that he has a chronic low back 
disability which had its onset while he was on active duty in 
Vietnam.  Service connection may be established for chronic 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including osteoarthritis, 
if the disability was manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
To establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran, who was in the Marine Corps, served in Vietnam 
from November 1970 to May 1971.  His occupational specialty 
at the time of separation was Wireman.  His awards and 
decorations include the Combat Action Ribbon, which is 
sufficient to establish that the Veteran engaged in combat, 
and, accordingly, the provisions of 38 U.S.C.A. § 1154(b) are 
for application.  

In the case of any Veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  Specifically, if a 
combat Veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, however, and not to whether the Veteran 
has a current disability or whether a current disability is 
linked to the incident in service.  See Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

The Veteran states that he injured his back in service.  At 
his Travel Board hearing in August 2008, he described his in-
service injury, which he states resulted from a fall from a 
pole.  He said that although he was in the rear area, he was 
ordered to climb and descend from the pole quickly due to 
possible sniper fire.  In the course of his hasty descent, he 
fell from the pole and hit his spine.  He states that his 
spine was sore for 3 days afterwards.  Because he was going 
back out to the field, he did not go to sickbay.  He 
indicated, in essence, that to seek treatment in such a 
situation would have earned him the scorn of his Marine Corps 
peers.  He states that most of his time was spent in the 
field, and he did not seek treatment for the condition during 
service.  Although service treatment records do no show any 
back complaints or abnormal findings in service, he is a 
combat Veteran, with a reduced evidentiary burden.  See 
38 U.S.C.A. § 1154(b).  The Board specifically finds that a 
back injury as he described is consistent with the 
circumstances of his combat service.  

He also testified that he continued to have problems with his 
back after service.  He said that shortly after service, he 
applied for a job with what was then known as Seaboard 
Coastline Railroad, but was turned down because of his back.  
He has also submitted numerous written statements from 
various family members and other acquaintances, who wrote 
regarding their recollections that the Veteran had been 
turned down for the railroad job shortly after service.  
According to his ex-wife, to whom he was married at the time 
of these events, the railroad obtained an X-ray, which 
indicated that he would probably have back problems.  
Although these were written from 2006 to 2008, many years 
after service, they included personal reasons for the 
writers' recollections, such as that the railroad had been 
the largest employer in the area, and provided a good 
pension, and that a neighbor who had not served in the 
military had been hired by the railroad, which apparently was 
the cause of some bitterness on the part of the Veteran.  

The Veteran testified, and the medical evidence indicates, 
that he has had a number of back injuries after service as 
well.  

On a VA examination in October 2006, the Veteran stated that 
he had reinjured the back on numerous occasions after 
service.  He sustained an injury in the same spot in an 
especially serious fall in 1986.  He also injured the back in 
December 2005, while working as a long distance trucker.  The 
Veteran was diagnosed as having degenerative disc disease of 
the lumbosacral spine, with herniated discs, lumbar 
spondylosis, and degenerative joint disease.  The examiner 
conclude that the Veteran's mild injury in service was not 
likely any significant element of his present day back pain.  
The examiner noted that the Veteran said that the pain began, 
truthfully, in 1986.  At the end of the report, the 
examiner's opinion was that he did not feel that the lumbar 
spine disability was "strongly" related to his military 
service.  He did have one relatively small sprain or strain 
type of injury that did not seem to cause any ongoing 
difficulties after a fall from a pole in Vietnam.  The 
examiner went on to state that his true back pain began 
roughly in the mid 1970's which was after his service.  
Further, he had more significant injures well after that time 
including the one that terminated his final job and put him 
on permanent disability.  

In January 2007, N. Shiriaeva, M.D., wrote that she had 
treated the Veteran since December 2007, and that all of the 
Veteran's health problems, including back pain, were direct 
consequences of his military service in Vietnam.  

A VA examination in April 2009 resulted in a diagnosis of 
anterolisthesis of L5-S1.  This examiner concluded that it 
was clearly indicated by his personal references that he was 
turned down for a railroad job because of his back condition, 
and, therefore, it was more likely than not that his low back 
disability was directly related to the fall from a pole in 
service.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In assessing the probative value to be assigned to the 
medical opinions, first, the Board observes that Dr. 
Shiriaeva's opinion is overly vague and all encompassing, 
and, in view of the lack of any rationale whatsoever, without 
probative value. 

The two VA opinions are based on the Veteran's history of a 
back injury in service and multiple back injuries after 
service, as well as a review of the record, and both contain 
adequate findings and rationales for their opinions.  The 
disparity in their conclusions stems largely from the 
differing assessments as to the severity of the in-service 
injury, and the significance of the post-service injuries.  

In essence, the examiners based their opinions upon matters 
that are within the Board's purview, in particular, 
credibility, but also on the weight to be assigned to the 
evidence.  As to credibility, the first examiner concluded 
that the Veteran did not really begin having chronic back 
complaints until the mid-1970s (or 1986 in a different 
section of the report), which he characterized as after 
service, although the mid-1970s could easily encompass the 
year after his 1973 discharge.  The second examiner placed 
more weight on the numerous lay statements, which were not of 
record at the time of the first examination.  

The first examiner concluded that the current lumbar spine 
disability was not "strongly" related to his military 
service.  The second examiner concluded, again, based on the 
lay evidence of the Veteran's having been turned down for a 
railroad job after service, that the Veteran did have a 
chronic back disability after service.  Under section 1154(a) 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).  

Moreover, the important factor is whether the Veteran had a 
chronic back disability prior to the post-service injuries, 
and not their relative severities.  Neither examination 
addresses whether the presence of a chronic back disability 
might predispose one subsequent injury.  Moreover, if it is 
not possible to separate the effects of the service-related 
injury from later injury, all signs and symptoms must be 
attributed to the service-related condition.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

The Board observes that there is a gap over 30 years between 
service and the first contemporaneous, post-service 
indication of a back disorder, and this weighs against the 
claim.  This earliest evidence, however, includes a history 
of a long-standing back condition.  D. Tindall, M.D., wrote, 
in May 2006, that the Veteran had a "many year" history of 
back pain.  A letter from one attorney to another, dated in 
August 2006, regarding a worker's compensation claim noted 
the Veteran's "extensive pre-existing history of back" 
ailments.  As noted above, the Board finds the Veteran's 
testimony and the other lay statements to be entirely 
credible.  Particularly noteworthy is the statement from the 
Veteran's ex-wife, in which she stated that the Veteran was 
rejected for the railroad job because of X-ray evidence of a 
back disorder.  This would account for the history of few 
symptoms present at that time, while also supporting a 
conclusion that he did have chronic residuals of the in-
service injury.  In view of all of these factors, the Board 
finds that the evidence is in equipoise.  Thus, with the 
resolution of all reasonable doubt in the Veteran's favor, 
service connection for a low back disability, including 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, is warranted.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disability, including 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


